                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    R. E., et al.,                                      Case No.18-cv-01586-JSC
                                                         Plaintiffs,
                                   8
                                                                                            ORDER RE: ADMINISTRATIVE
                                                 v.                                         MOTIONS TO SEAL
                                   9

                                  10    PACIFIC FERTILITY CENTER, et al.,                   Re: Dkt. Nos. 51, 142, 158, 164, 168
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The parties have filed several administrative motions to seal in connection with briefing on

                                  14   the pending motion to compel arbitration and the filing of Plaintiffs’ First Amended Consolidated

                                  15   Class Action Complaint.

                                  16           First, Defendant Pacific Fertility Center filed an administrative motion to seal with its

                                  17   motion to compel arbitration wherein it seeks sealing of Plaintiffs’ informed consent forms. (Dkt.

                                  18   No. 51.) Defendant contends that sealing is warranted because the forms “contain Plaintiffs’

                                  19   personally identifiable information as well as other patient information regarding medical services

                                  20   rendered at PFC.” (Dkt. No. 51-1 at ¶ 3.) These consent forms, however, are critical to

                                  21   Defendant’s motion to compel arbitration and the request for sealing of the forms in their entirety

                                  22   is not narrowly tailored. See Civ. L.R. 79-5(b)(“the request must be narrowly tailored to seek

                                  23   sealing only of sealable material”). The motion to seal is therefore DENIED WITHOUT

                                  24   PREJUDICE to renewal seeking sealing only of the personally identifying information.

                                  25           Second, Plaintiffs filed an administrative motion to seal with the First Amended

                                  26   Consolidated Class Action Complaint wherein Plaintiffs seek sealing of two categories of

                                  27   information: (1) information designated as confidential by Defendants, and (2) information

                                  28   Plaintiffs designated as confidential to protect their identity. (Dkt. No. 142-1.) Plaintiffs’ request
                                   1   for sealing of their identifying information in Exhibits 3, 4, 5, 6, 7, 8, and 9 to the Declaration of

                                   2   Adam Polk is narrowly tailored the request to seal portions of those exhibits is GRANTED.

                                   3   However, Defendants have not filed a declaration in support of sealing the information which they

                                   4   designated as confidential under the parties’ Stipulated Protective Order as required by Civil Local

                                   5   Rule 79-5(e)(1). Accordingly, Plaintiffs’ request to file portions of the First Amended

                                   6   Consolidated Class Action Complaint under seal which reference information Defendants

                                   7   previously designated as confidential is DENIED WITHOUT PREJUDICE.

                                   8          Third, Defendant Pacific Fertility Center filed a supplemental administrative motion to seal

                                   9   in connection with its supplemental brief in support of its motion to compel arbitration which

                                  10   seeks sealing of the signature lines of Plaintiffs’ arbitration agreement and the entire informed

                                  11   consent agreement because “they contain Plaintiffs’ personally identifiable information, as well as

                                  12   other patient information…and various treatment elections.” (Dkt. No. 158-1 at ¶ 3.) The request
Northern District of California
 United States District Court




                                  13   to seal the signature lines of Exhibits A and B to the Declaration of Aaron Schultz is GRANTED.

                                  14   However, as with Pacific Fertility Center’s prior administrative motion to seal, the request to seal

                                  15   the entire informed consent agreement is not narrowly tailored. Accordingly, the motion to filed

                                  16   Exhibit C under seal in its entirety DENIED WITHOUT PREJUDICE to renewal seeking sealing

                                  17   only of the personally identifying information.

                                  18          Fourth, Plaintiffs filed an administrative motion to seal with their supplemental opposition

                                  19   brief wherein they seek sealing of material designated as confidential either by Defendants or by

                                  20   non-party Extron. (Dkt. No. 164.) However, neither designating party has submitted a declaration

                                  21   in support of sealing as required by Civil Local Rule 79-5(e)(1). Accordingly, this administrative

                                  22   motion to seal is also DENIED WITHOUT PREJUDICE.

                                  23          Finally, Pacific Fertility MSO, LLC and Prelude Fertility, Inc., filed a motion to seal two

                                  24   lines of their reply brief and the accompanying Declaration of Alden Romney. (Dkt. No. 168.)

                                  25   The motion is supported by the Declaration of Susan Hertzberg who attests that the information

                                  26   for which sealing is sought is confidential and disclosure of it could harm Defendants’ business.

                                  27   (Dkt. No. 168-1.) The motion to seal is therefore GRANTED.

                                  28          Any renewed administrative motion to seal should be filed by Friday, March 8, 2019 in
                                                                                          2
                                   1   accordance with Civil Local Rule 79-5. To the extent that any party files a renewed motion, they

                                   2   shall electronically file both the redacted and unredacted versions of the documents for which

                                   3   sealing is sought. Chambers copies are only required of the administrative motion to seal,

                                   4   supporting declaration, and the unredacted (highlighted) version of the document sought to be

                                   5   sealed. The chambers copies must include the ECF header.

                                   6          This Order disposes of Docket Nos. 51, 142, 158, 164, 168.

                                   7          IT IS SO ORDERED.

                                   8   Dated: March 4, 2019

                                   9

                                  10
                                                                                                   JACQUELINE SCOTT CORLEY
                                  11                                                               United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
